Citation Nr: 0335294	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-20 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for amebiasis, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Richard La Pointe, Attorney




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1942 
to January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines.  

This decision will address the issue of entitlement to an 
increased evaluation for PTSD, beyond the currently assigned 
50 percent.  The issue of entitlement to an increased 
evaluation for amebiasis will be addressed in the remand that 
follows this decision.  The issue of entitlement to a TDIU 
will be deferred pending the accomplishment of the mandates 
of the remand that follows this decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's PTSD is manifested by complaints of sleep 
disturbance, nightmares and nervousness.  




CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD beyond 50 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must determine if the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  This law sets out VA obligations with 
respect to the duty to assist and includes a duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. § 
5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In May 2002, the RO contacted the veteran and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with his claim.  The veteran was further 
notified of requirements for substantiating his claim by way 
of the August 2002 rating action and the November 2002 
statement of the case.  No further notice assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO provided the 
veteran with a July 2002 VA medical examination to evaluate 
his service-connected disability.  While in his notice of 
disagreement, the veteran has expressed his belief that the 
VA examination was inadequate, the Board can identify no 
specific deficiency upon review of the examination report.  
The RO also obtained VA outpatient treatment records.  No 
attempt was made to secure any additional medical records 
because the veteran has reported during his July 2002 VA 
examination that he received no treatment for his mental 
disorders, and he has not informed the RO of any additional 
treatment records which may be available and pertinent to his 
claim.  The RO also attempted to obtain records from the 
Social Security Administration (SSA); however, the SSA 
informed the RO in May 2002 that the veteran's folder had 
been destroyed.  Although requested to supply additional 
evidence or information to support his claim in May 2002, the 
veteran has not identified any additional source from whom 
records may be received.  Therefore, the Board finds that the 
RO has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that his PTSD is more disabling than 
currently evaluated by the RO.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity in 
civilian occupations. See 38 U.S.C.A. § 1155 (West 2002).  
Separate Diagnostic Codes identify various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

The veteran's disability is rated as 50 percent disabling 
under Diagnostic Code 9411.  A 50 percent evaluation is 
warranted when symptomatology causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to symptoms such as the following: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent schedular evaluation is assigned with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

Service connection for PTSD was granted in June 1989, and a 
10 percent evaluation was assigned.  This was based on 
service records which showed that the veteran served in the 
Pacific Theatre and participated in various battles and 
campaigns.  The RO also considered an April 1989 VA 
examination report which noted that the veteran had 
nightmares, and trouble concentrating.  The veteran was noted 
to be very sociable, but irritable with family.  PTSD, mild, 
was diagnosed.  

On VA examination in December 1989, the veteran reported 
having combat-related nightmares two to three times a week, 
insomnia, difficulties getting close to people, marital 
difficulties, and avoidance of combat-related movies and 
discussions.  He reported having irritability and having to 
sit with his back to the wall in public places.  PTSD, 
moderate, was diagnosed.  His GAF was 50.  In May 1992, the 
Board granted the veteran an increased evaluation to 30 
percent.  

The veteran underwent an extensive VA Social and Industrial 
Survey in February 1999.  His family history, education, and 
military history were reviewed.  The veteran was interviewed, 
his marriage and family were discussed, and his psychological 
functioning was noted.  The examiner noted that there had 
been a definite increase in the veteran's PTSD symptoms both 
in terms of intensity and frequency.  It was noted that he 
was experiencing more dreams of his traumatic days in combat, 
and that recollections were intruding into his daily 
activities.  The anger and depression were noted to support a 
finding of an increase in the PTSD symptoms.  

On VA examination in March 1999, the veteran complained of 
depression, awakening at times to grieve about the war, and 
nightmares.  His speech was noted to be logical and related, 
with no indication of hallucinations, delusions, or formal 
thought disorder.  He was oriented times three, and his 
memory and concentration functions were basically intact.  He 
was noted to have sleep problems with no acute anxiety 
symptoms, and no obsessions or compulsions.  It was stated 
that the veteran had trouble getting his thoughts off of his 
problems and memories, and that he was not suicidal, although 
he expressed some pessimism.  The diagnosis was, continuing 
problems with symptoms of PTSD and some depressive symptoms.  
It was opined that the extent of social and industrial 
impairment due to PTSD was a little greater than at the time 
of the last rating action.  The examiner found, PTSD, chronic 
with exacerbation in later life.  The GAF was 48.  

In May 1999, the RO increased the veteran's evaluation to 50 
percent disabling for PTSD.  In January 2002, the veteran 
sought an increased evaluation, and this appeal ensued, after 
the RO confirmed and continued his evaluation of 50 percent 
for PTSD.  

The veteran was examined by VA in July 2002.  The examiner 
noted that the claims file had been reviewed, and that the 
veteran had been interviewed for approximately an hour.  The 
veteran's manner was described as being one of mild anxiety.  
It was noted that he made good eye contact, elaborated his 
answers well, and could be considered highly cooperative.  
The examiner noted that since the veteran's last examination, 
he remains retired from farming, remains widowed and lives in 
his own house.  It was noted that the veteran gets his care 
from VA and that he had not received treatment for mental 
disorders.  The veteran stated that he spends more time 
thinking about war events.  He noted that he lives on his 
own, visits his son's farm daily, and that he goes to a 
coffee house regularly to socialize with other males there.  
He reported that he visits family members in the area, and is 
a member of two veterans' organizations.  It was noted that 
he continues to be active in one of those organizations.  He 
noted that he attended church once a week, and informed the 
examiner that he would be attending two military reunions 
during September 2002; one in Michigan and the other in 
Texas.  

The veteran reported that he sleeps reasonably well, getting 
about seven to eight hours of sleep, and that two to three 
times a week he wakes up and thinks about WWII trauma.  He 
noted that he usually is able to get back to sleep.  The 
veteran reported that nightmares occur several times per week 
regarding fighting in the Pacific.  He indicated that during 
the day he brooded about these events.  He stated that he is 
nervous in public at times and that he jumps if there is a 
loud noise around him.  

On examination, it was noted that there were no gross memory 
problems.  The examiner stated that the PTSD symptomatology 
included intrusive recall, some nightmares, jumpiness, and 
some sleep disturbance.  It was indicated that social 
isolation did not appear to be extreme at this time.  The 
veteran denied being hard to get along with.  He also denied 
being suicidal or having suicidal thoughts.  He was noted to 
be moderately anxious.  His speech was logical and related 
with no indication of hallucinations, delusions, or formal 
thought disorder.  His cognitive status was reported to be 
good, and he was oriented times three with good memory, and 
concentration in evidence.  The examiner stated that the 
veteran was not acutely depressed.  It was reported that no 
obsessions or compulsions were noted, but the veteran did 
focus a great deal on WWII combat events.  Sleep disturbance 
was noted to be moderate.  

The examiner stated that the veteran met the criteria for a 
diagnosis of PTSD.  It was opined that his level of social 
and industrial impairment remained about the same as his 
previous VA examination in 1999.  It was also opined that the 
veteran did not appear to be totally unemployable solely due 
to his PTSD, but that PTSD would tend to detract in a 
moderate fashion from his ability to maintain employment 
only.  The diagnosis was, PTSD, chronic with later-life 
exacerbations, depressive symptoms.  His GAF was noted to be 
48.  

The veteran exhibits none of the symptomatology necessary for 
the assignment of a 70 percent evaluation, such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  The recent VA examination 
report notes that the veteran denied suicidal thoughts, had 
logical speech, no formal thought disorder and no obsessions 
or compulsions.  

The veteran's GAF scores have been reported to be 48 in 1999 
and again in 2002.  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the global assessment of 
functioning (GAF) is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness and a 51-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']" The DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (Fourth Edition) describes a 41 to 50 rating 
as involving serious symptoms or any serious impairment in 
social, occupational or school functioning.  A 31 to 40 
rating is described as involving some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood. The example given was that of a depressed man who 
avoided friends, neglected family and was unable to work.  

As to the veteran's level of social and occupational 
impairment, the Board notes that the veteran was assigned a 
GAF score indicative of serious symptoms, (48).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46- 47 
(1994).  However, the evidence as a whole does not show the 
serious impairment, such as no friends or inability to keep a 
job, as would be found in a GAF score in the 40's.  In this 
regard, the veteran has retired from working, but this has 
been associated with nonservice-connected cardiovascular 
disability and age.  His treatment records show social 
contacts with family and friends.  While the veteran has 
reported some impairment of social functioning, the Board 
observes that he has maintained relationships with family, 
and friends.  He is involved with veterans' organizations and 
regularly attends reunions.  He also regularly attends 
church.  As to occupational functioning, the record contains 
essentially no evidence of impairment of occupational 
functioning due to PTSD beyond that which is encompassed in 
the current 50 percent evaluation.  While he reports memory 
impairment, mental status examinations have not shown any 
gross memory impairment.  Moreover, impairment of short and 
long-term memory is contemplated by a 50 percent rating.  The 
evidence shows symptoms of PTSD such as anxiety, nightmares, 
and sleep difficulties.  The veteran requires no treatment 
and no medication to control his symptoms.  When reviewing 
the record in its entirety, the Board finds that the evidence 
does not support a finding that an evaluation beyond the 
currently assigned 50 percent is warranted.  Accordingly, the 
Board can identify no basis for an increased evaluation, and 
the benefit sought on appeal is denied.  

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2002).  
There has been no showing in the present case that the 
veteran's PTSD has caused marked interference with his 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards.  Accordingly, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased evaluation beyond 50 percent for PTSD is denied.  


REMAND

As noted above, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  The VCAA, among 
other things, modified VA's duties to notify and to assist 
claimants by amending 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and adding 
38 U.S.C.A. § 5103A ("Duty to assist claimants").  First, 
the VCAA imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits (codified as amended 
at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A sets out 
in detail the agency's "duty to assist" a claimant in the 
development of claims for VA benefits.  The new § 5103A 
provides, in part, that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for VA benefits.  
38 U.S.C.A. § 5103A(a)(1) (West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) (2003) details the 
procedures by which VA will carry out its duty to notify.  

The veteran seeks an increased evaluation for his service-
connected amebiasis.  This disorder is currently rated as 10 
percent disabling under Diagnostic Code 7321.  Under DC 7321, 
a 10 percent evaluation is warranted for mild 
gastrointestinal disturbances, lower abdominal cramps, 
nausea, gaseous distention, chronic constipation interrupted 
by diarrhea.  A noncompensable evaluation is assigned when 
the condition is asymptomatic.  In addition, amebiasis with 
or without liver abscess is parallel in symptomatology with 
ulcerative colitis and should also be rated on the scale 
provided for the latter.  Under DC 7323, a 10 percent 
evaluation is warranted for moderate ulcerative colitis with 
infrequent exacerbations and a 30 percent evaluation is 
warranted for moderately severe ulcerative colitis with 
frequent exacerbations.  38 C.F.R. § 4.114, DC 7323 (2003).  

The Board notes that the veteran was apparently scheduled for 
a VA gastrointestinal examination by the RO in connection 
with this appeal, but that this examination was subsequently 
cancelled.  The general medical examination conducted by VA 
in July 2002 did not discuss in sufficient detail the 
manifestations of the veteran's service-connected amebiasis, 
to include the frequency and degree of any symptoms and 
manifestations.  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Pursuant to 38 C.F.R. § 4.2 (2003) 
"if the [examination] report does not contain sufficient 
detail it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes." Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).  

In view of the forgoing, the case is hereby REMANDED for the 
following development:

1.  It should be ensured that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 is completed.  In particular, it 
should be ensured that the new 
notification requirements and development 
procedures found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
satisfied to the extent required by law.  
In this regard, records of the veteran's 
treatment at the Des Moines VA Medical 
Center for the period after 2002 should 
be obtained.  

2.  The veteran should be scheduled for a 
VA gastrointestinal examination.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
this has been accomplished.  The veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

In the report of the examination, the 
examiner should comment on the nature, 
frequency, and severity of any episodes 
of amebiasis.  Any weight loss should be 
noted.  All indicated laboratory tests 
should be conducted.  The examiner should 
indicate if there is malnutrition.  An 
opinion should be offered as to the 
impact that the disability has on the 
veteran's employability.  A rationale for 
all opinions and conclusions should be 
provided.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims for an 
increased rating and TDIU benefits should 
be re-adjudicated.  If any benefit is 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



